ORDER
JOHN F. COFFEY of BAYONNE, who was admitted to the bar of this State in 1975, having been ordered to show cause on September 30, 1992, why the Court’s Order of temporary suspension dated August 26,1992, should not continue pending the conclusion of ethics proceedings against him;*
And respondent, through counsel, having consented to the continuation of the temporary suspension;
And good cause appearing;
It is Ordered that the suspension of JOHN F. COFFEY shall continue pending the further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.